Case 2:20-cv-06298-RGK-E Document 26-6 Filed 08/24/20 Page 1 of 8 Page ID #:113




                                                                Exhibit 4
     Case 2:20-cv-06298-RGK-E Document 26-6 Filed 08/24/20 Page 2 of 8 Page ID #:114


Peter Perkowski

From:              Jo Ardalan <jardalan@onellp.com>
Sent:              Tuesday, August 18, 2020 1:06 PM
To:                Robert Tauler
Cc:                Peter Perkowski; Robert Kohn; Peter Afrasiabi; David Quinto; Matthew Kelly
Subject:           RE: ENTtech v. Okularity



Robert:

This is to confirm our 7‐3 conference that occurred today at 11:30 with respect to Backgrid, Splash, Xposure,
Okularity, and Nicolini.

You refused to shorten the 7‐3 requirement by one day for Okularity and Nicolini’s motion, even though you
have been extended a much more substantial courtesy from the Agency defendants (from 7 days to 1 day) for
EntTech’s motion to dismiss in the Backgrid et al. v. EntTech case.

You said that the meet and confer efforts were futile because we wouldn’t be able to agree to the deficiencies
of your First Amended Complaint. Among other things, we explained that you that your RICO claims fail because
you haven’t pleaded the predicate acts. You have not met the pleading requirements of Rule 9 for fraud based
acts. “We have interpreted Rule 9(b) to mean that the pleader must state the time, place, and specific content
of the false representations as well as the identities of the parties to the misrepresentation.” See Semegen v.
Weidner, 780 F.2d 727, 731 (9th Cir.1985) (citing Miscellaneous Service Workers, Drivers & Helpers v. Philco‐
Ford Corp., 661 F.2d 776, 782 & n. 16 (9th Cir.1981). And, extortion was not plead. You haven’t
alleged enterprise and you haven’t alleged injury. The only injury you identify is alleged injury from lawful acts
under the DMCA. That isn’t sufficient for RICO.

You also haven’t sufficiently plead a violation under 512(f). Among other things, you have not pleaded
subjective bad faith, which is a requirement under the claim. As pointed out to you, many of the allegations you
made are patently false, and you know them to be false based off of information available to you in the
Backgrid v. EntTech lawsuit.

Jo


--
Jo Ardalan
Partner

one llp
Intellectual Property & Entertainment Law
310-437-8665
9301 Wilshire Blvd., Penthouse
Beverly Hills, CA 90210
jardalan@onellp.com
Beverly Hills | Newport Beach | San Diego


                                                          1
       Case 2:20-cv-06298-RGK-E Document 26-6 Filed 08/24/20 Page 3 of 8 Page ID #:115
Notice: If you are not the intended recipient of this e-mail, please reply and inform me of the mistake, and please do not print, forward
or otherwise disseminate it. This e-mail may contain attorney-client and/or work product information that is legally privileged, which
prohibits any unauthorized review or use.


From: Robert Tauler <rtauler@taulersmith.com>
Sent: Tuesday, August 18, 2020 11:11 AM
To: Jo Ardalan <jardalan@onellp.com>
Cc: Peter Perkowski <peter@perkowskilegal.com>; Robert Kohn <rkohn@taulersmith.com>; Peter Afrasiabi
<pafrasiabi@onellp.com>; David Quinto <dquinto@onellp.com>; Matthew Kelly <matt@perkowskilegal.com>
Subject: Re: ENTtech v. Okularity

*less numbers

Robert Tauler, Esq.
Tauler Smith LLP
626 Wilshire Blvd., Suite 510
Los Angeles, CA 90017
(213) 927-9270




www.taulersmith.com




On Tue, Aug 18, 2020 6:06 PM, Jo Ardalan jardalan@onellp.com wrote:

 Hi All,



 Do we have a dial in number set up? If not, use mine.




                                                                     2
     Case 2:20-cv-06298-RGK-E Document 26-6 Filed 08/24/20 Page 4 of 8 Page ID #:116



--

Jo Ardalan

Partner


one llp
Intellectual Property & Entertainment Law

310-437-8665

9301 Wilshire Blvd., Penthouse

Beverly Hills, CA 90210

jardalan@onellp.com

Beverly Hills | Newport Beach | San Diego



Notice: If you are not the intended recipient of this e-mail, please reply and inform me of the mistake, and please do not print, forward
or otherwise disseminate it. This e-mail may contain attorney-client and/or work product information that is legally privileged, which
prohibits any unauthorized review or use.




From: Peter Perkowski <peter@perkowskilegal.com>
Sent: Monday, August 17, 2020 11:53 AM
To: 'Robert Tauler' <rtauler@taulersmith.com>
Cc: Jo Ardalan <jardalan@onellp.com>; 'Robert Kohn' <rkohn@taulersmith.com>; Peter Afrasiabi
<pafrasiabi@onellp.com>; David Quinto <dquinto@onellp.com>; 'Matthew Kelly' <matt@perkowskilegal.com>
Subject: RE: ENTtech v. Okularity



Without some assurance that the one‐day delay won’t be used against us, I’ll have to insist on moving forward today. If
you are unavailable, my declaration will reflect that.



Otherwise, we’ll talk tomorrow at 1130am.



Thanks,


                                                                   3
     Case 2:20-cv-06298-RGK-E Document 26-6 Filed 08/24/20 Page 5 of 8 Page ID #:117
Peter E. Perkowski (he/him, Mr./Mx.)

o: +1 (213) 426‐2137 | m: +1 (323) 707‐3154

peter@perkowskilegal.com | web




From: Robert Tauler <rtauler@taulersmith.com>
Sent: Monday, August 17, 2020 10:44 AM
To: Peter Perkowski <peter@perkowskilegal.com>
Cc: Jo Ardalan <jardalan@onellp.com>; Robert Kohn <rkohn@taulersmith.com>; Peter Afrasiabi
<pafrasiabi@onellp.com>; David Quinto <dquinto@onellp.com>; Matthew Kelly <matt@perkowskilegal.com>
Subject: Re: ENTtech v. Okularity




Peter,



We can discuss everything tomorrow.



Thank you,



Robert Tauler, Esq.

Tauler Smith LLP

626 Wilshire Blvd., Suite 510

Los Angeles, CA 90017

(213) 927-9270

www.taulersmith.com




On Mon, Aug 17, 2020 5:31 PM, Peter Perkowski peter@perkowskilegal.com wrote:

 Thank you. I believe the time to respond for Okularity and Jon Nicolini is next Monday. Happy to do a call tomorrow so
 long as you will waive the requirements of LR 7‐3. Our points are the same as what we raised as to the Complaint,
 except that we are adding an argument that neither claim is pled with the required specificity under Rule 9.
                                                          4
    Case 2:20-cv-06298-RGK-E Document 26-6 Filed 08/24/20 Page 6 of 8 Page ID #:118



Given Jo’s response, how about 1130?



Thanks,




Peter E. Perkowski (he/him, Mr./Mx.)

o: +1 (213) 426‐2137 | m: +1 (323) 707‐3154

peter@perkowskilegal.com | web




From: Robert Tauler <rtauler@taulersmith.com>
Sent: Monday, August 17, 2020 10:24 AM
To: Jo Ardalan <jardalan@onellp.com>
Cc: Peter Perkowski <peter@perkowskilegal.com>; Robert Kohn <rkohn@taulersmith.com>; Peter Afrasiabi
<pafrasiabi@onellp.com>; David Quinto <dquinto@onellp.com>; Matthew Kelly <matt@perkowskilegal.com>
Subject: Re: ENTtech v. Okularity




Counsel,



I am unavailable today, however, I am free tomorrow before 3pm, with the exception of 11am-
11:30am. Please let me know what time you would like to speak.



Robert Tauler, Esq.

Tauler Smith LLP

626 Wilshire Blvd., Suite 510

Los Angeles, CA 90017

(213) 927-9270

www.taulersmith.com




                                                    5
      Case 2:20-cv-06298-RGK-E Document 26-6 Filed 08/24/20 Page 7 of 8 Page ID #:119
On Sun, Aug 16, 2020 at 9:49 PM Jo Ardalan <jardalan@onellp.com> wrote:

 Robert:




 The agency defendants also anticipate bringing a 12(b)(6) motion. We will join the call and meet and confer.




 Thank you,

 Jo




 --

 Jo Ardalan

 Partner


 one llp
 Intellectual Property & Entertainment Law

 310-437-8665

 9301 Wilshire Blvd., Penthouse

 Beverly Hills, CA 90210

 jardalan@onellp.com

 Beverly Hills | Newport Beach | San Diego



 Notice: If you are not the intended recipient of this e-mail, please reply and inform me of the mistake, and please do not print, forward
 or otherwise disseminate it. This e-mail may contain attorney-client and/or work product information that is legally privileged, which
 prohibits any unauthorized review or use.




 From: Peter Perkowski <peter@perkowskilegal.com>
 Sent: Sunday, August 16, 2020 9:40 PM
 To: 'Robert Tauler' <rtauler@taulersmith.com>; 'Robert Kohn' <rkohn@taulersmith.com>
 Cc: Jo Ardalan <jardalan@onellp.com>; Peter Afrasiabi <pafrasiabi@onellp.com>; David Quinto <dquinto@onellp.com>;
 'Matthew Kelly' <matt@perkowskilegal.com>
 Subject: ENTtech v. Okularity




                                                                  6
   Case 2:20-cv-06298-RGK-E Document 26-6 Filed 08/24/20 Page 8 of 8 Page ID #:120
Robert:




Please let me know when you are available on Monday for a Rule 7-3 call regarding a motion to dismiss under Rule 9 and Rule
12(b)(6) anticipated to be filed by Okularity and Jon Nicolini.




Thank you,

Peter




Peter E. Perkowski (he/him, Mr./Mx.)

Perkowski Legal, PC

445 S. Figueroa St., Suite 3100 | Los Angeles, CA 90071

o: +1 (213) 426-2137 | m: +1 (323) 707-3154

peter@perkowskilegal.com | web

Admitted in CA, DC




                                                            7
